Citation Nr: 9913737	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-25 876	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1979 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Winston-Salem, North Carolina, regional office (RO).  By that 
rating action, the RO, in pertinent part, denied service 
connection for migraine headaches, asserted to be secondary 
to a head concussion, and for a disability causing jaw pain.  
Thereafter, the veteran perfected a timely appeal with 
respect to the denial of these claims.  In August 1997, the 
Board remanded to the RO the combined issue of entitlement to 
service connection for residuals of a concussion for further 
evidentiary development.  Following completion of the remand 
instructions to the extent possible, the RO, in January 1999, 
continued to deny this claim.  In April 1999, the veteran's 
claims folder was again transferred to the Board for 
appellate review of his claim for service connection for 
residuals of a concussion.  


FINDING OF FACT

The record contains no competent evidence associating any 
residuals of a concussion (including any chronic headache, or 
jaw, disability) that the veteran may have to his active 
military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a concussion is not well grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's August 1997 remand, the veteran was 
scheduled for a VA examination in order to assist in the 
development and adjudication of his claim for service 
connection for residuals of a concussion.  Review of the 
claims folder indicates, in fact, that the veteran was 
scheduled for several VA examinations, that he failed to 
report for any of these evaluations, and that he did not 
provide a justification for his refusal.  In this regard, the 
Board notes that, by a January 1999 letter, the RO asked the 
veteran to respond within 30 days to inform the agency if he 
were willing to appear for a VA examination and if he had 
good cause for his previous failures to report for the 
scheduled VA evaluations.  Additionally, the RO informed the 
veteran that his failure to report for an examination may be 
detrimental to his claim.  

The Board notes that, in an April 1999 statement, the 
veteran's representative requested that the veteran's claim 
be remanded again (to accord the veteran another opportunity 
to appear for a VA examination).  The representative alleges 
that the veteran was not properly notified of the VA 
examinations.  Importantly, however, the claims folder 
contains no evidence that the notification mailed to the 
veteran regarding the scheduling of the examinations was 
returned to the RO as undeliverable.  Under these 
circumstances, the Board finds that good cause for the 
veteran's failure to report for the VA examinations has not 
been demonstrated, and that no further development, including 
attempts to obtain medical opinions, is thus warranted.  
Under VA regulations, when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
decided based on the evidence of record.  38 C.F.R. § 3.655 
(1998).

In adjudicating the veteran's claim for service connection 
for residuals of a concussion based upon the evidence 
currently of record, the Board notes that the threshold 
question that must be resolved with regard to a claim is 
whether the veteran has presented evidence that his claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred during service, competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet.App. 
465, 469 (1994).  

Throughout the current appeal, the veteran has asserted that 
he sustained a concussion during his active military duty 
which caused him to develop migraine headaches and jaw pain.  
In describing the in-service injury, the veteran stated, in 
the substantive appeal which was received at the RO in August 
1995, that his inservice head injury resulted in loss of 
consciousness as well as bladder control.  He stated that he 
was unsure how long he was unconscious but that when he awoke 
he was in the Womack Army Hospital.  He stated that his head 
felt like it was exploding and that he was unable to lift his 
head off his pillow without excruciating pain.  He also had 
difficulty chewing and may have been on a liquid diet.

According to the service medical records which have been 
obtained and associated with the claims folder, the veteran 
was treated for complaints of headaches in July 1979.  In 
February 1980, the veteran sought treatment for cold 
symptoms, including sinus congestion, headaches in his temple 
area, and a productive cough.  

In October 1980, the veteran sustained a concussion when he 
hit a tree while playing football.  He was given antibiotic 
ointment for a chin scrape.  On discharge he was instructed 
to return if he had dizziness, vomiting, blurred vision, or 
severe headache.  A follow-up evaluation was not scheduled.  
Later in the same month, the veteran was evaluated for 
complaints of cold symptoms, headaches, and dizzy spells.  
The examiner noted the veteran's concussion injury.  An 
examination report dated in November 1980, several months 
prior to the veteran's discharge from service, shows he gave 
a history of a concussion (in the previous month).  
Complaints of headaches and dizziness were also noted.  This 
evaluation demonstrated that the veteran's head and mouth 
were normal.  

A February 1981 report noted that the veteran was treated for 
an impacted third right molar mandible with pericoronal 
infection.  The tooth was surgically removed.  An examination 
report, which noted the veteran's dental abscess, also 
reflected that his head showed no visible signs of trauma.  
During the hospitalization, the veteran complained of right 
jaw pain.  The remainder of the service medical records are 
negative for complaints, findings, or treatment of the 
concussion, headaches, or a jaw disability.  

The veteran was discharged from active military duty in March 
1981.  At a VA neuropsychiatric examination conducted in 
October 1993, the veteran complained of severe headaches, 
dizziness, and pain in the left side of his jaw by his ear.  
He also reported that the right side of his jaw pops "in and 
out" and that he had a history of an inservice head injury 
(which involved no lacerations or stitches).  Since the 
injury, the veteran described difficulties with standing up 
too quickly (which causes brief dizziness and headaches) but 
denied any problems with vertigo.  The veteran noted that the 
headaches, which involved a throbbing pain in his temple and 
on the left side of his face, occurred 2 to 3 times a month 
and were relieved with Advil.  He denied photograph or visual 
disturbance.  

Examination demonstrated that the veteran was oriented times 
four and alert with no anxiety, psychosis, or depression.  
His gait and speech were normal.  Cerebellum showed good 
rapid alternating, and finger-to-nose, movements.  Reflexes 
were 2+ and symmetrical.  Sensory ability was intact to touch 
and vibration, motor strength was good, and cranial nerves 2 
through 12 were intact.  The examiner diagnosed status post 
concussion with headaches about two to three times a month 
and expressed his opinion that the veteran's dizziness 
"sounds to be more postural HTN [hypertension]."  

Examination of the veteran's head, face, and neck at the VA 
general medical examination conducted on the same day as the 
VA neuropsychiatric evaluation was normal.  Evaluation of the 
veteran's nose, sinuses, mouth, and throat indicated that his 
teeth were "in good repair."  The veteran reported 
experiencing sinus headaches associated with his history of 
longstanding nasal congestion.  

In an undated letter received at the RO in November 1994, a 
private physician explained that the veteran, who originally 
had sought treatment for a low back injury, was also found on 
examination to have orthopedic and neurological changes in 
his cervical spine.  This physician stated that "these are 
degenerative changes from some type of injury years ago" and 
that they "would be consistent with neurological 
disturbances that could lead to migraine type headaches and 
neck pain."  The physician noted the veteran's previous 
in-service head injury.  The physician stated that, although 
"there appears to be no head injury, it is evident that this 
injury did cause some cervical spine damage that is now going 
through the phases of degeneration.  

The Board acknowledges the contentions made by the veteran 
during the current appeal that he has headaches as well as a 
jaw disability (manifested by pain) as a result of a 
concussion sustained during his active military duty.  In 
this regard, the Board notes that the service medical records 
reflect in-service treatment for a concussion and a chin 
scrape as well as subsequent complaints of headaches and 
dizziness and treatment for an impacted third right molar 
mandible with pericoronal infection (which was surgically 
removed) and jaw pain.  

Importantly, however, the first post-service evidence of 
headaches or a jaw disability is dated in October 1993, when 
the veteran underwent a VA neuropsychiatric examination.  At 
that time, he complained of severe headaches, dizziness, and 
pain in the left side of his jaw by his ear.  The examiner 
diagnosed status post concussion with headaches about two to 
three times a month and expressed his opinion that the 
veteran's dizziness "sounds to be more postural HTN 
[hypertension]."  Furthermore, the private physician noted 
in his letter which was received at the RO in November 1994 
that the degenerative changes of the veteran's cervical spine 
"from some type of injury years ago . . . would be 
consistent with neurological disturbances that could lead to 
migraine type headaches and neck pain."  

Although the VA examiner diagnosed status post-concussion 
with headaches and the private physician appeared to 
associate the veteran's migraine-type headaches with "some 
type of injury years ago," a complete and thorough review of 
these medical records appears to indicate that neither doctor 
had access to the veteran's claims folder, including his 
service medical records.  Furthermore, the doctors offered no 
reasons and bases for their conclusions and did not cite any 
medical authority or literature supporting their conclusions.  
The Board must conclude, therefore, that the doctors based 
their opinions on the history provided by the veteran.  As 
such, the physicians' conclusions carry little probative 
weight since the history provided by the veteran is not 
supported by the objective evidence of record.  See Guimond 
v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  See also LeShore v. Brown, 8 Vet. 
App. 406 (1995).

No additional post-service medical records have been obtained 
and associated with the claims folder.  Consequently, the 
Board must conclude that the claims folder contains no 
competent evidence associating any residuals of a concussion 
(including any chronic headache, or jaw, disability) that the 
veteran may have to his active military duty (either having 
their onset during service or as the product of continued 
symptoms since service).  Competent medical evidence of a 
nexus between current disability and a veteran's active 
military service is required for a finding of a well-grounded 
claim.  See Jones v. Brown, 7 Vet.App. 134 (1994).  Such 
evidence is lacking in this case.  In other words, no one 
with sufficient expertise has provided an opinion that the 
veteran has residuals of a concussion (including a chronic 
headache, or jaw, disability), which are traceable to his 
military service, either having their onset during service or 
as the products of continued symptoms since service.  
Consequently, the veteran's claim of service connection for 
residuals of a concussion must be found to be not well 
grounded.  Caluza, supra.  


ORDER

Service connection for residuals of a concussion is denied.  



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals



 

